763 So.2d 1084 (1999)
FLORIDA DISCOUNT PROPERTIES, INC., Appellant,
v.
WINDERMERE CONDOMINIUM, INC., Appellee.
No. 99-2887.
District Court of Appeal of Florida, Fourth District.
October 27, 1999.
Steven A. Mason of the Law Offices of Steven A. Mason, P.A., Hollywood, for appellant.
Marvin P. Pastel, II of Becker & Poliakoff, P.A., Fort Lauderdale, for appellee.

ORDER DENYING MOTION TO DISMISS
PER CURIAM.
Appellant is the lessor under a condominium recreation lease. Appellee is the lessee condominium association, which has apparently stopped making payments on the lease because of this litigation. Appellant moved the court to order the association to pay the rent into the registry of the court pursuant to section 718.401(1)(d), Florida Statutes (1997), which the trial court denied. The lessor has appealed, and the association has moved to dismiss the appeal on the ground that the order is not appealable. We conclude that the order is appealable under Florida Appellate Rule 9.130(a)(3)(C)(ii), because it determines the right to immediate possession of property, i.e., the rent payments. Federal Home Loan Mortgage Corp. v. Molko, 584 So.2d 76 (Fla. 3d DCA 1991). We therefore deny the motion to dismiss.
GUNTHER, KLEIN and TAYLOR, JJ., concur.